Citation Nr: 1735188	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-29 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $9,921.17, to include whether a request for waiver was timely received.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to July 1976, and from April 1980 to January 1983.  He died in August 1992; the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 determination of the VA Debt Management Center (DMC) Committee on Waivers and Compromises (Committee).

In August 2015, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record, in addition to the Virtual VA paperless claims file.


FINDINGS OF FACT

1. A June 18, 2011 letter, which was not returned as undeliverable, was sent to the Appellant that advised her of her overpayment and of her right to request a waiver of this debt.  It is presumed that this letter included an enclosure (titled Notice of Rights and Obligations) that provided further information regarding the Appellant's right to request a waiver and of the procedures for submitting such an application, to include reference to the 180 day period to file such.

2. The Appellant's request for a waiver of her overpayment was received on December 18, 2012, which was more than 180 days after the June 18, 2011 letter.

3. The Appellant has not demonstrated that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Appellant's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding).


CONCLUSION OF LAW

A timely request for waiver of an overpayment was not filed.  38 U.S.C.A. § 5302 (a) (West 2014); 38 C.F.R. § 1.963 (b) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), VA has certain duties to notify and assist an Appellant in the claims process.  The United States Court of Appeals for Veterans Claims, however, has held that the VCAA does not apply to cases involving a waiver of an overpayment debt and that the relevant statute pertaining to waivers contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, via a June 18, 2011 letter (which the Board finds below was sent to the Appellant) the Appellant was advised of the amount of her overpayment and of her right to request a waiver of this debt.  The letter stated that "[y]ou have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing."  The letter additionally stated that "[i]nformation regarding these options is on the enclosed document entitled, Notice of Rights and Obligations."  The Board notes that referenced enclosed document titled Notice of Rights and Obligations was not of record.  However, under the presumption of regularity, "it is presumed that government officials have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  As enclosing a document entitled Notice of Rights and Obligations with the June 18, 2011 letter is a VA government action, the Board finds that the presumption of regularity attaches, and that the enclosure, which presumably contained information regarding the Appellant's right to request a waiver and of the procedures for submitting such an application (along with reference to the 180 day period to file such), is presumed to have been mailed with the June 18, 2011 letter.  

The Board therefore finds that the specific notice provisions applicable here were followed.  See 38 U.S.C.A. § 5302 (a) (West 2014) (stating that VA "shall include in the notification to the payee [of indebtedness to VA] a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedures for submitting the application").

The Board remanded the Appellant's claim in August 2015 in order to take all efforts necessary to rebuild the Appellant's claim file.  The Board finds that there has been substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

II. Background Information

Procedurally, the Appellant was granted entitlement to death pension, effective February 2005, and entitlement to aid and attendance, effective July 2007.  A March 2005 letter was accompanied by VA Form 21-8737, which expressly informed that Appellant that she was obligated to inform the VA if there was any change to the Appellant's condition which would affect her rights to continued payments, and that failure to notify the VA would result in overpayment subject to recovery. 

A March 2011 letter to the Appellant from the AOJ stated that information had been received from the Bureau of Prisons regarding the Appellant's incarceration following the conviction of a felony or misdemeanor and as a result, it was proposed to terminate the Appellant's pension benefits.  It was noted that "[t]his adjustment will result in an overpayment of benefits which have been paid to you." 

A June 2011 letter to the Appellant from the AOJ referenced the March 2011 letter and stated that as there had been no response from the Appellant to this letter in the provided time period, the proposed action had been taken.  Specifically, the Appellant's pension benefits were terminated, effective October 26, 2008 as result of incarceration.  Additionally, the letter stated that "[b]ecause of this change, you have been paid too much.  We'll let you know shortly how much you were overpaid."  The letter also included a heading titled, "What You Should Do If You Disagree With Our Decision," under which it was stated that "[y]ou have one year from the date of this letter to appeal the decision."

A June 18, 2011 letter to the Appellant from the Debt Management Center in St. Paul, Minnesota stated that the Appellant had been overpaid $9,921.17.  As referenced above, this letter stated that "[y]ou have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing" and that "[i]nformation regarding these options is on the enclosed document entitled, Notice of Rights and Obligations."

Although the original copy is not present in the record, the Appellant's request for waiver was received on December 18, 2012, as determined by several VA documents referencing the request, and a copy of the request dated June 2013.  
Additionally, the Appellant has not disputed the date she filed her waiver request.  In this regard, her May 2013 statement, as relevant, focused primarily on several factors she believed prevented her from submitting a timely waiver request and did not dispute the date that her waiver request was submitted.  As such, the Board finds that the Appellant's waiver request was received on December 18, 2012.

The AOJ denied the Appellant's request for waiver in January 2013 because she failed to submit her application within 180 days of the date she was notified of her debt. 

In May 2013, the Appellant submitted correspondence explaining that her delay in response was due to several factors.  She explained that following her release from prison she was ordered to live in a half-way house until October 2011, and that several days following her release, she injured her back and was unable to take any action in regards to her waiver request.  She submitted medical records documenting an emergency room visit around this timeframe.  In addition to the correspondence, she also submitted copies of July and October 2011 VA notification letters requesting payment for her balance of $9.921.17, with hand written notations of phone numbers and other figures.  

In July 2013, the Appellant submitted a notice of disagreement in regards to the January 2013 waiver denial. 

The August 2013 Statement of the Case (SOC) continued to deny the Appellant to entitlement to a waiver of overpayment and stated that the Appellant's current balance was $7,512.17.  Lack of timeliness was again cited as the reason for the denial. 

Subsequent to the August 2015 Board remand, an April 2016 SSOC was issued that continued the denial of the overpayment waiver request.  The document concluded that not only did the Appellant fail to show an error by either the VA or postal authorities; the VA also had no record of any correspondence being returned as a result of such errors.  Additionally, the SSOC concluded that the Appellant failed to submit any evidence to substantiate any claim of mitigating circumstances which prevented the Appellant from submitting her waiver request within the time limit of 180 days.  

III. Analysis

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days from the date of notification of the indebtedness that is issued by VA to the debtor.  See 38 U.S.C.A. § 5302 (a) (West 2014); 38 C.F.R. § 1.963 (b) (2016).  The 180 day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  See 38 C.F.R. § 1.963 (b)(2) (2016). 

After review of the record, the Board concludes that a waiver request was not filed within 180 days of the date of notice of indebtedness.  In this case, as discussed above, the Appellant's request for a waiver of her overpayment was received on December 18, 2012, which was more than 180 days after the June 18, 2011 letter that advised her of her indebtedness.  As such, the Board concludes that a request for waiver was not filed within 180 days of the date of notice of indebtedness.

As referenced, the 180 day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  In this regard, the Appellant has made no such allegations.  Instead, the Appellant alleges that her health prevented her from taking timely action.  In her May 2013 statement, the Appellant said that she was unable to walk and had to stay in bed for three weeks.  She reported that following this incident she wanted to contact the VA to discuss the issue of her indebtedness, but that she did not have the necessary assistance or aid to help her comply. 

The crucial issue is whether the Appellant has demonstrated that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Appellant's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding).  Upon review, the Board concludes that such has not been demonstrated.

As previously referenced, under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See id.  A copy of the June 18, 2011 letter from the Debt Management Center is included in the Appellant's claims file, which was addressed to the Appellant.  There is no indication that such document was returned as undeliverable.  In addition, it appears that the Appellant submitted copies of notification letters informing her of her overpayment from July and October 2011 along with her May 2013 statement.  As such, the Board accordingly must presume that VA sent the Appellant the June 18, 2011 letter, which advised her of her overpayment and of her right to request a waiver of this debt (as discussed above). 

The Board concludes that the Appellant has not demonstrated, as she is required to do under 38 U.S.C.A. § 5302 (a) (West 2014) and 38 C.F.R. § 1.963 (b) (2016), that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Appellant's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding). 

The Board affirms VA's decision.  The Appellant submitted her waiver request in December 2012, nearly 18 months following the notification of her debt.  Though the record demonstrates that the Appellant was suffering from a back disability, she should not have been precluded from mailing a request for a waiver on her debt in a timely manner.  There is also correspondence from the Appellant in the record in regards to different matters that pre-date her waiver request.  In May 2012, the Appellant called VA to request a copy of her file.  In October 2012, the Appellant submitted a claim to reestablish her VA benefits.  This further highlights that she was able to submit correspondence to the VA prior to when she submitted her waiver request on December 18, 2012. 

In review, the Board finds that a June 18, 2011 letter, which was not returned as undeliverable, was sent to the Appellant that advised her of her overpayment and of her right to request a waiver of this debt.  It is presumed that this letter included an enclosure (titled Notice of Rights and Obligations) that provided further information regarding the Appellant's right to request a waiver and of the procedures for submitting such an application, to include reference to the 180 day period to file such.  The Appellant's request for a waiver of her debt was received by VA on December 18, 2012, which was more than 180 days after the June 18, 2011 letter.  

Further, the Board finds that extension of the 180 day period is not warranted because the Appellant has not demonstrated that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Appellant's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding). 

In conclusion, a timely request for waiver of an overpayment was not filed and the Appellant's claim therefore must be denied. 38 U.S.C.A. § 5302 (a) (West 2014); 38 C.F.R. § 1.963 (b) (2016).


ORDER

The request for waiver of recovery of an overpayment related to VA benefits is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


